Citation Nr: 1812286	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-28 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to increased initial ratings for Parkinson's disease in excess of 20 percent prior to April 25, 2012, in excess of 40 percent from April 25, 2012 to September 18, 2017, and in excess of 70 percent thereafter, including the propriety of ratings assigned to associated right lower extremity impairment, left upper and lower extremity impairment, postural impairment, anosmia, facial impairment, hypophonia and dysphagia.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1971 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran withdrew his Board hearing request in January 2018 correspondence.  See 38 C.F.R. § 20.704(e).


FINDING OF FACT

In February 2018 correspondence, prior to the promulgation of a decision, the Veteran withdrew his appeal before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of: entitlement to increased initial ratings for Parkinson's disease in excess of 20 percent prior to April 25, 2012, in excess of 40 percent from April 25, 2012 to September 18, 2017, and in excess of 70 percent thereafter, including the propriety of ratings assigned to associated right lower extremity impairment, left upper and lower extremity impairment, postural impairment, anosmia, facial impairment, hypophonia and dysphagia; entitlement to service connection for a bilateral foot disorder; entitlement to service connection for a left knee disorder; entitlement to service connection for a right knee disorder; entitlement to service connection for a lumbar spine disorder; and entitlement to service connection for hypertension have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


ORDER

The appeal of the issue of entitlement to increased initial ratings for Parkinson's disease in excess of 20 percent prior to April 25, 2012, in excess of 40 percent from April 25, 2012 to September 18, 2017, and in excess of 70 percent thereafter, including the propriety of ratings assigned to associated right lower extremity impairment, left upper and lower extremity impairment, postural impairment, anosmia, facial impairment, hypophonia and dysphagia, is dismissed.

The appeal of the issue of entitlement to service connection for a bilateral foot disorder is dismissed.

The appeal of the issue of entitlement to service connection for a left knee disorder is dismissed.

The appeal of the issue of entitlement to service connection for a right knee disorder is dismissed.

The appeal of the issue of entitlement to service connection for a lumbar spine disorder is dismissed.

The appeal of the issue of entitlement to service connection for hypertension is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


